Filed 1/27/20
                 CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                       DIVISION FIVE


 THE PEOPLE,                      B295698

      Plaintiff and               (Los Angeles County
 Respondent,                      Super. Ct. No. PA090978)

        v.

 WILMAR VASQUEZ,

      Defendant and
 Appellant.


      APPEAL from a judgment of the Superior Court of Los
 Angeles County, Michael Terrell, Judge. Affirmed.
      Ava R. Stralla, under appointment by the Court of
 Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
 Senior Assistant Attorney General, Paul M. Roadarmel, Jr.,
 Supervising Deputy Attorney General, Blake Armstrong,
 Deputy Attorney General, for Plaintiff and Respondent.
                 __________________________
       The jury found defendant and appellant Wilmar
Vasquez guilty of willful, deliberate, and premeditated
attempted murder (Pen. Code, §§ 187, 6641 [count 1]),
mayhem (§ 203 [count 2]), and making a criminal threat
(§ 422, subd. (a) [count 3]). As to counts 1 and 2, the jury
found true the allegation that Vasquez personally inflicted
great bodily injury upon the victim, under circumstances
involving domestic violence. (§ 12022.7, subd. (e).) As to all
counts, the jury found true the allegation that Vasquez
personally used a deadly and dangerous weapon, a knife
(§ 12022, subd. (b)(1)), causing the offenses to be serious
felonies (§ 1192.7, subd. (c)).
       The trial court sentenced Vasquez to a term of seven
years to life, plus a determinate term of seven years eight
months as follows: In count 1, Vasquez was sentenced to
life, plus consecutive determinate terms of four years for the
personal infliction of great bodily injury enhancement, and
one year for the personal use of a deadly or dangerous
weapon enhancement. He was sentenced to a consecutive
term of two years in count 2, and a consecutive term of eight
months in count 3.
       On appeal, Vasquez’s sole contention is that his
sentence for mayhem in count 2 must be stayed under
section 654, because it was part of a continuous course of
conduct and committed with the same criminal intent as the
attempted murder in count 1.

     1 All future statutory references are to the Penal Code
unless otherwise indicated.



                              2
     We affirm the trial court’s judgment.

                          FACTS2

      Vasquez and the victim, E.R., were involved in a
relationship for two years. Vasquez rented a room in her
house and they sometimes slept in the same bed. She ended
the relationship about two years before the charged offenses
occurred, when she discovered he had a wife and children.
Vasquez “said he was fine” with her ending the relationship.
He moved out of E.R.’s house.
      On the day of the offenses, E.R. went to the park with
her 16-year-old son Eddy, and Eddy’s three cousins. When
they returned home, Eddy and his cousins went inside to
drop off Eddy’s backpack. E.R. walked over to the trash bin
to move it in from the street and saw Vasquez standing
there. He shouted at her in Spanish, “I’m going to kill you,”
and pulled a knife from his waistband.
      E.R. ran through the gate at the front of her house, and
ran down the street, calling for help in English and Spanish.
Vasquez ran after her. Two houses away from her house,
E.R. lost her footing and fell backwards. Vasquez straddled
her on the ground and threatened to kill her. He stabbed
her in the chest with the knife and twisted the blade. E.R.
tried to defend herself by putting her fingers in Vasquez’s


     2We state the facts as presented by the prosecution.
Vasquez did not present evidence in his defense.



                              3
eyes. Vasquez bit the middle and ring fingers of her right
hand, and he cut her left hand with the knife.
       Eddy came outside. He heard his mother screaming
and saw the attack. Eddy grabbed Vasquez’s arm and tried
to take the knife away, but was unable to.
       A neighbor heard E.R. screaming, and also came
outside and witnessed the attack. The neighbor thought
Vasquez was going to hit or harm E.R. so he grabbed
Vasquez and pushed him to the side. Eddy then pulled
Vasquez off his mother and “took him down to the ground.”
The neighbor took the knife from Vasquez and placed it on
the ground. He then called 911.3
       Los Angeles Police Officer Brian Grumet and his
partner responded. When they arrived, there was a large
crowd on the sidewalk, a male on top of another male
holding him down, and a female standing off to the side,
crying. The woman had red stains on her clothing. She had
several lacerations on her hands and a stab wound on her
upper abdomen. One of the ambulance workers recovered a
tip of one of her fingers on the ground. Officer Grumet
recovered a knife, which appeared to have red stains on the
blade, and called for an ambulance.
       E.R. was transported to the hospital. She had surgery
on both hands and in the chest/upper abdomen area where
she was stabbed. She remained in the hospital for three
days. She lost a piece of the top of the middle finger on her
right hand and has scars on her left hand. At the time of the

     3   A recording of the 911 call was played to the jury.



                                4
trial, she was still experiencing pain in her right hand and
had difficulty opening things with her left hand. She is
scarred where Vasquez stabbed her, and it is painful if she
tries to sleep facing down.

                       DISCUSSION

      Vasquez contends that the trial court erred when it
imposed punishment in both count 1 and count 2, because he
stabbed and bit E.R. pursuant to a single objective and
intent—he intended to kill her—and section 654 prevents
multiple punishment for acts that occur during a single
course of conduct for which the defendant harbors the same
objective and intent.4 We disagree, and affirm the trial
court’s judgment.

Legal Principles

      Section 654, subdivision (a) provides, in pertinent part:
“An act or omission that is punishable in different ways by
different provisions of law shall be punished under the
provision that provides for the longest potential term of
imprisonment, but in no case shall the act or omission be
punished under more than one provision.”
      “In Neal v. State of California (1960) 55 Cal. 2d 11, this
court construed the statute broadly: ‘“Section 654 has been

     4  Count 2 was based on Vasquez’s act of severing one of
E.R.’s fingers.



                               5
applied not only where there was but one ‘act’ in the
ordinary sense . . . but also where a course of conduct
violated more than one statute and the problem was whether
it comprised a divisible transaction which could be punished
under more than one statute within the meaning of section
654.” [Citation.] [¶] Whether a course of criminal conduct
is divisible and therefore gives rise to more than one act
within the meaning of section 654 depends on the intent and
objective of the actor. If all of the offenses were incident to
one objective, the defendant may be punished for any one of
such offenses but not for more than one.’ (Id. at p. 19, italics
added.)” (People v. Rodriguez (2009) 47 Cal. 4th 501, 507.)
“If [the defendant] entertained multiple criminal objectives
which were independent of and not merely incidental to each
other, he may be punished for independent violations
committed in pursuit of each objective even though the
violations shared common acts or were parts of an otherwise
indivisible course of conduct.” (People v. Beamon (1973) 8
Cal. 3d 625, 639.)
       The temporal proximity of two offenses is insufficient
by itself to establish that they were incidental to a single
objective. (People v. Jackson (2016) 1 Cal.5th 269, 354
(Jackson).) Objectives may be separate when “the objectives
were either (1) consecutive even if similar or (2) different
even if simultaneous.” (People v. Britt (2004) 32 Cal. 4th 944,
952; see also People v. Latimer (1993) 5 Cal. 4th 1203, 1211–
1212.) Section 654 “cannot, and should not, be stretched to
cover gratuitous violence or other criminal acts far beyond




                               6
those reasonably necessary to accomplish the original
offense.” (People v. Nguyen (1988) 204 Cal. App. 3d 181, 191.)
      “Intent and objective are factual questions for the trial
court, which must find evidence to support the existence of a
separate intent and objective for each sentenced offense.”
(Jackson, supra, 1 Cal.5th at p. 354.) “The trial court has
broad latitude in determining whether section 654,
subdivision (a) applies in a given case.” (People v. Garcia
(2008) 167 Cal. App. 4th 1550, 1564.) In analyzing whether
section 654 bars the imposition of multiple sentences, we
consider the evidence in the light most favorable to the
judgment and affirm the trial court’s sentencing decision—
whether express or implied—if it is supported by substantial
evidence. (See People v. Brents (2012) 53 Cal. 4th 599, 618;
People v. Hicks (2017) 17 Cal.App.5th 496, 514–515.) Under
this standard, this court must view the evidence in the light
most favorable to the trial court’s finding and presume the
existence of every fact the trial court could reasonably
deduce from the record. (People v. Vang (2010) 184
Cal. App. 4th 912, 915–916.) Ultimately, “[i]f the trier of fact
determines the crimes have different intents and motives,
multiple punishments are appropriate.” (People v. Saffle
(1992) 4 Cal. App. 4th 434, 439.) “[W]e review the trial court’s
conclusions of law de novo. (Hill v. City of Long Beach
(1995) 33 Cal. App. 4th 1684, 1687.)” (People v. Moseley
(2008) 164 Cal. App. 4th 1598, 1603.)




                              7
Proceedings

       At the sentencing hearing, the trial court requested
that the parties address the sentence in count 2, and
specifically whether the court should impose the middle or
low term for mayhem. The prosecutor requested a
consecutive mid term sentence, arguing, “I do think there
were separate intents. I don’t think you can really kill
somebody, per se, with trying to bite their finger off.” The
trial court responded, “I understand why it needs to be
consecutive and I think it’s because they were separate
crimes, but it was all sort of the same frame of mind by the
defendant.” The prosecutor added, “I think he intended to go
there to kill her and then when he realized that he wasn’t
able to do that he was trying to inflict as much damage as
possible, and she suffered severely for it.” Defense counsel
asked for a low term sentence for count 2, and argued, “I
don’t believe there was an actual intent to commit mayhem
in the sense that I think it was all part and parcel of the --
count 1 and a continuation of the actions and that was
probably a reflexive movement when the victim was fighting
back.”
       The trial court imposed the lower term of two years in
count 2, to run consecutive to the sentence imposed in count
1. Vasquez did not cite to section 654, nor did he object to




                              8
the imposition of consecutive sentences in counts 1 and 2 at
the sentencing hearing.5

Analysis

      We agree with the People that, although the offenses
occurred in close proximity, substantial evidence supports
the finding that Vasquez had a separate intent for each. The
circumstances are analogous to those in People v. Harrison
(1989) 48 Cal. 3d 321 (Harrison). In Harrison, the defendant
sexually assaulted the victim for a period of 7 to 10 minutes.
Within that time he digitally penetrated the victim three
different times. Each time, the victim interrupted the
offense by struggling. In holding that punishment could be
imposed on all three counts, the court reasoned that it
“would be hard pressed to view the various breaks in vaginal
penetration as ‘fortuitous.’” (Id. at p. 338.) “[E]ach of
defendant’s ‘repenetrations’ was clearly volitional, criminal
and occasioned by separate acts of force. Defendant urges
that no greater punishment should befall him simply
because the initial offense was interrupted by the victim’s

     5  Despite the lack of objection, Vasquez’s challenge was
not forfeited on appeal for failure to raise the issue with the
trial court, as the People concede. (People v. Hester (2000) 22
Cal. 4th 290, 295, quoting People v. Perez (1979) 23 Cal. 3d
545, 549–550, fn. 3 [“Errors in the applicability of section
654 are corrected on appeal regardless of whether the point
was raised by objection in the trial court or assigned as error
on appeal”].)



                              9
struggle. By the same token, however, defendant should
also not be rewarded where, instead of taking advantage of
an opportunity to walk away from the victim, he voluntarily
resumed his sexually assaultive behavior.” (Ibid.) The court
declined to extend 654 to preclude multiple punishment of
the offenses. (Ibid.)
      Here, Vasquez threatened to kill E.R., and then
plunged and twisted a knife into her chest area in an
attempt to murder her. E.R. fought back, preventing him
from stabbing her again by putting her fingers in his eyes.
Vasquez then bit her fingers. As the prosecutor pointed out,
substantial evidence supports the conclusion that it was not
Vasquez’s intent to kill E.R. by biting her fingers. Such an
action, while violent and reprehensible, will not result in
death, whereas in many instances stabbing someone in the
chest and twisting the knife into their body will. At the
point in the attack when Vasquez bit E.R., E.R. had just
injured Vasquez by putting her fingers into his eyes. It
would be reasonable to infer that Vasquez’s intent in biting
her fingers was not to kill E.R., but to retaliate against her
for using her fingers to injure him. Substantial evidence
supports the trial court’s implied finding that Vasquez acted
with a separate objective and intent when he stabbed E.R.
than he did when he bit her, and is therefore more culpable,
and deserving of punishment for each offense.




                             10
                  DISPOSITION

The trial court’s judgment is affirmed.



             MOOR, J.

We concur:




             RUBIN, P. J.




             KIM, J.




                        11